UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6144



ANTONIO RENALDO JACKSON-BEY,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-1790-8-PJM)


Submitted:   November 24, 2004            Decided:   January 11, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Renaldo Jackson-Bey, Appellant Pro Se.      Philip Melton
Andrews, KRAMON & GRAHAM, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Antonio Renaldo Jackson-Bey, a Maryland prisoner, seeks

to appeal from the district court’s order denying his 42 U.S.C.

§ 1983 (2000) complaint.       Because Jackson-Bey’s notice of appeal

was filed outside the thirty-day appeal period set forth in Fed. R.

App. P. 4(a)(1)(A), and the district court concluded on remand that

Jackson-Bey failed to demonstrate excusable neglect or good cause

for the late filing, we lack jurisdiction over Jackson-Bey’s

appeal.     See Browder v. Director, Dep’t of Corrections, 434 U.S.

257, 264 (1978) (stating the appeal periods established by Rule 4

are mandatory and jurisdictional).            Accordingly, we dismiss the

appeal as untimely.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -